Citation Nr: 1328566	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  05-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability 
manifested by disequilibrium, to include Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from January 1959 to July 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The Veteran testified at a Travel Board hearing 
before a Veterans Law Judge (VLJ) who is no longer employed 
by the Board in February 2009.  

In August 2011, the Board denied service connection for a 
psychiatric disability and remanded a claim for service 
connection for a disability manifested by disequilibrium, to 
include Meniere's disease.  

In a May 2012 Order, the Court granted a Joint Motion for 
Partial Remand and vacated only that portion of the Board's 
August 2011 decision that denied entitlement to service 
connection for a psychiatric disability.  

A June 2013 rating decision granted service connection for 
depressive disorder.  Therefore, that issue has been 
resolved and is not before the Board.  Grantham v. Brown, 
114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).

The Veteran testified before a VLJ who is no longer employed 
at the Board in February 2009.  The Veteran was apprised of 
that fact by a letter dated in July 2013, and was afforded 
the opportunity to have a new Board hearing.  38 C.F.R. § 
20.707 (2012).  In August 2013, the Veteran indicated that 
he desired another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.




REMAND

A hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.700 (2012).  
The Veteran is entitled to a hearing before a VLJ who will 
decide the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2012).  In this case, the Veteran appeared 
for a personal hearing before a VLJ in February 2009.  
However, that VLJ has since retired and is no longer 
employed at the Board.  The Veteran is therefore entitled to 
another hearing before a VLJ.  38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700 (2012).  In a hearing 
clarification letter, received at the Board in August 2013, 
the Veteran requested to appear for another in-person 
hearing before a VLJ held at the RO. 

Therefore, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before the Board at the RO.  Notify the 
Veteran and his representative of the 
date, time and place of the hearing.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

